Name: Commission Regulation (EEC) No 2869/89 of 25 September 1989 on the supply of various lots of white sugar as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 9 . 89 Official Journal of the European Communities No L 276/ 15 COMMISSION REGULATION (EEC) No 2869/89 of 25 September 1989 on the supply of various lots of white sugar as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1 750/89 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 1 378 tonnes of sugar ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, HAS ADOPTED THIS REGULATION : Article 1 Sugar shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 September 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 172, 21 . 6 . 1989, p. 1 . (' OJ No L 136, 26. 5 . 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . No L 276/16 Official Journal of the European Communities 26. 9 . 89 ANNEX I 1 . Operation No ('): 101 /89 and 484/89 2. Programme : 1989 3. Recipient : World Food Programme, Via Cristoforo Colombo 426, 1-00145 Rome ; telex 626675 WFP I 4. Representative of the recipient (2) : World Food Programme Representative, Avenida Zimbabwe 1302, PO Box 4595, Maputo 5. Place or country of destination : Mozambique 6. Product to be mobilized : white sugar 7. Characteristics and quality of the goods (3) : white sugar of category 2 standard quality (Regulation (EEC) No 793/72 of the Council (OJ No L 94, 21 . 4. 1972, p. 1 ) meeting the requirements set out in Article 3 (3) . of Commission Regulation (EEC) No 2103/77 (OJ No L 246, 27. 9 . 1977, p. 12) 8 . Total quantity : 1 278 tonnes 9. Number of lots : one (1 : 623 tonnes ; II : 655 tonnes) 10 . Packaging and marking (4): new jute bags, with inner polythene bag at least 0,05 mm thick, minimum weight of jute and polythene 420 grams, net capacity 50 kilograms Marking on bags (at least 5 cm high) :  I : 'ACÃ Ã O N? 101 /89 / MOÃ AMBIQUE 0356302 / AÃ Ã CAR / DONATIVO DA COMUNI ­ DADE ECONÃ MICA EUROPEIA / ACÃ ÃO DO PROGRAMA ALIMENTAR MUNDIAL / BEIRA'  II : 'ACÃ AO N? 484/89 / MOÃ AMBIQUE 0356302 / AÃ Ã CAR / DONATIVO DA COMUNI ­ DADE ECONÃ MICA EUROPEIA / ACÃ Ã O DO PROGRAMA ALIMENTAR MUNDIAL / NACALA EM TRÃ NSITO PARA PEMBA / MOÃ AMBIQUE' 11 . Method of mobilization (*) : sugar produced in the Community as defined at (a) and (b) in the sixth subparagraph of Article 24 ( la) of Council Regulation (EEC) No 1785/81 (OJ No L 177, 1 . 7. 1981 , p. 4) 1 2. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for marking the goods available at the port of shipment stage : 1 to 15. 11 . 1989 18 . Deadline for the supply :  1 9. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 10 . 10 . 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 24. 10 . 1989 at 12 noon (b) period for making the goods available at the port of shipment : 15 to 30. 11 . 1989 (c) deadline for the supply :  22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi , B-1049 Brussels ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (6) : Periodic refund applicable to white sugar on 1.9. 1989 fixed by Commission Regulation (EEC) No 2660/89 in OJ No L 255, 1 . 9 . 1989 , p. 80. 26. 9. 89 Official Journal of the European Communities No L 276/ 17 ANNEX II 1 . Operation No ('): 393/89 2. Programme : 1989 3. Recipient : CICR, 17, avenue de la Paix CH-1202 Geneva ; Tel : (022) 734 60 01 ; telex : 22269 ICRC CH 4. Representative of the recipient ^): ICRC Delegation, PO Box 4442, Lumumba Avenue, Plot 11 , Kampala, Uganda ; tel. 23 05 17 / 23 24 50. telex 62237 ICRC UGA 5. Place or country of destination : Uganda v 6. Product to be mobilized : white sugar 7. Characteristics and quality of die goods (3) : white sugar of category 2 standard quality (Council Regulation (EEC) No 793/72 (Official Journal of the European Communities No L 94 of 21 April 1972, page 1 )) meeting the requirements set out in Article 3 (3) of Regulation (EEC) No 2103/77 (Official Journal of the European Communities No L 246 of 27 September 1977, page 12) 8 . Total quantity : 50 tonnes 9. Number of lots : 1 10. Packaging and marking : (4) new jute bags, with inner polythene bag at least 0,05 mm thick, minimum weight of jute and polythene 420 grams, net capacity 50 kilograms Marking on bags (at least 5 cm high) : 'ACTION No 393/89 / UG-50 / SUGAR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / KAMPALA' 1 1 . Method of mobilization (*) : sugar produced in the Community as defined at (a) and (b) in the sixth subparagraph of Article 24 (a) of Regulation (EEC) No 1785/81 OJ No L 177, 1 . 7. 1981 , p. 4) 12. Stage of supply : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Mombasa (CICR-Kenya : ICRC Regional Delegation, International House (5th floor), Mama Ngina Street, PO Box 73226, Nairobi, Kenya ; tel . 26 468/9 or 33 37 96 ; telex 25216 ICRC KE) 16. Address of the warehouse and, if appropriate, port of landing : ICRC, Delegation, Red Cross Warehouse, c/o Cartage Workshop, Uganda Railways, Kampala, Uganda 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 . 11 . 1989 18. Deadline for the supply : 15. 1 . 1990 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 10. 10 . 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 24. 10 . 1989 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 30. 11 . 1989 (c) deadline for the supply : 30. 1 . 1 990 22. Amount of the tendering security : 1 5 Ecu/tonne 23. Amount of the delivery security : 10% of the amount of the tender in Ecu 24. Address for submission of tenders 0 : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, batiment Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Brussels, telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : Periodic refund applicable to white sugar on 1.9. 1989 fixed by Commission Regulation (EEC) No 2660/89 in Official Journal of the European Communities No L 255 of 1 . 9. 1989, p. 80 Official Journal of the European CommunitiesNo L 276/18 26. 9 . 89 ANNEX III 1 . Operation No (') : 366/89 2. Programme : 1989 3. Recipient : ICRC, 17, avenue de la Paix, CH-1211 Geneva ; telex 22269 CICR-CH 4. Representative of the recipient (2) : Delegacion CICR Managua, Apartado 2005, reparto Belmonte  KM 7, Carretera Sur, Managua, Nicaragua ; tel . 52 081 /2/3/4/5, telex 2268 CICRNIC NK 5. Place or country of destination : Nicaragua 6. Product to be mobilized : white sugar ' 7. Characteristics and quality of the goods (3) : white sugar of category 2 standard quality (Council Regulation (EEC) No 793/72 (OJ No L 94, 21 . 4. 1972, p. 1 )) meeting the requirements set out in Article 3 (3) of Commission Regulation (EEC) No 2103/77 (OJ No L 246, 27. 9 . 1977, p. 12) 8 . Total quantity : 50 tonnes 9. Number of lots : one 10. Packaging and marking (4): new jute bags, with inner polythene bag at least 0,05 mm thick, minimum weight of jute and polythene 420 g, net capacity 50 kg Marking on bags in letters at least 5 cm high : 'ACClON N ° 366/89 / NI-95 / AZtJCAR / DONAClON DE LA COMUNIDAD ECON6MICA EUROPEA / DISTRIBUCI6N GRATUITA / CORINTO' 11 . Method of mobilization f) : sugar produced in the Community as defined at (a) and (b) in the sixth subparagraph of Article 24 (a) of Council Regulation (EEC) No 1785/81 , (OJ No L 177, 1.7. 1981 , p. 4) 12. Stage of supply : free at destination 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing : Delegacion del CICR, Apartado 2005, Reparto Belmonte  km 7, Carretera Sur, Managua/Nicargua ; tel . 520 81-4, 520 81-5, telex 2268 CICR-NIC 1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 20. 11 . 1989 18. Deadline for the supply : 31 . 12. 1989 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 10. 10. 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 24. 10. 1989 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15. 11 . to 10. 12. 1989 (c) deadline for the supply : 15. 1 . 1990 22. Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders^5) : Bureau de l'aide alimentaire, a l'attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Brussels ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (s) : Periodic refund applicable to white sugar on 1 . 9. 1989 fixed by Commission Regulation (EEC) No 2660/89 in Official Journal of the European Communities No L 255, 1 . 9. 1989, p. 80 26 . 9 . 89 Official Journal of the European Communities No L 276/ 19 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and - 137 levels. The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  phytosanitary certificate,  certificate Ã ³f origin,  fumigation certificate (Annex III). (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of these Annexes, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of these Annexes  or by telecopier on one of the following numbers in Brussels : 235 01 32, 236 10 97, 235 01 30, 236 20 05. (') Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987) is applicable the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of these Annexes. 0 The rule provided at the second indent in point (a) of Article 18 (2) of Regulation (EEC) No 2103/77 is binding for determination of the sugar category.